Citation Nr: 0625958	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-43 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
February 1962 and from September 1963 to September 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service connected for peripheral neuropathy of 
the right upper extremity (rated at 40 percent); for 
peripheral neuropathy of the left upper extremity (rated at 
30 percent); for diabetes mellitus (rated at 20 percent); for 
moderate nonproliferative diabetic retinopathy (rated as 10 
percent); and for a fracture of the left fibula (rated as 
noncompensable).  His combined rating is 70 percent.  As the 
veteran's service-connected disabilities combine to 70 
percent with a single disability rated as 40 percent, the 
veteran meets the schedular qualifications for a TDIU.  
Nevertheless, the veteran's claims file lacks a medical 
opinion of record addressing his employability.  While the 
veteran also has a number of non-compensable disabilities 
which may also render him unemployable (these include a 
traumatic fracture of the spinal cord; hypertensive heart 
disease; nodular hyperplasia of the prostate; and urinary 
bladder carcinoma); these other disabilities are not to be 
considered for the purpose of determining whether a TDIU is 
warranted.  As such, a remand is necessary for a medical 
opinion as to the whether the veteran is unemployable based 
solely on his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an 
examination.  The veteran's claims file 
should be provided, and the examiner 
should be asked to fully review it.  The 
examiner should be asked to examine the 
veteran and to provide an opinion as to 
whether the veteran is unemployable based 
solely on his service-connected 
disabilities (peripheral neuropathy of 
both upper extremities, diabetes mellitus, 
moderate nonproliferative diabetic 
retinopathy, and a fracture of the left 
fibula).  In providing the opinion, the 
examiner should disregard all of the 
veteran's non-service connected 
disabilities.

2.  When the above development has been 
completed, the RO should reconsider the 
veteran's claim.  If the veteran's claim 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given a reasonable amount of time to 
respond before the veteran's claim is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


